    Case 1:19-cv-00471-GZS Document 10 Filed 12/12/19 Page 1 of 4                              PageID #: 31




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


HERBERT M. ADAMS, IV,                               )
                                                    )
                          Plaintiff                 )
v.                                                  )        1:19-cv-00471-GZS
                                                    )
AROOSTOOK COUNTY JAIL,                              )
et al.,                                             )
                                                    )
                          Defendants                )


                      RECOMMENDED DECISION AFTER REVIEW
                           OF PLAINTIFF’S COMPLAINT

         In this action, Plaintiff, an inmate at the Aroostook County Jail, seeks to recover

damages allegedly resulting from his treatment while detained in the jail. (Complaint, ECF

No. 1.) Defendants consist of Aroostook County and various medical providers.1

         Plaintiff filed an application to proceed in forma pauperis (ECF No. 2), which

application the Court granted. (ECF No. 7.)                 In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate. 28 U.S.C. § 1915(e)(2).

Additionally, Plaintiff’s complaint is subject to screening “before docketing, if feasible or …

as soon as practicable after docketing,” because he is “a prisoner seek[ing] redress from a

governmental entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a).



1
 Although the jail is not a proper party to this action, the Court can reasonably construe Plaintiff’s allegations
as attempting to assert a claim against Aroostook County. See Collins v. Kennebec County Jail, 2012 WL
4326191, at *3 (D. Me. May 31, 2012) (“The Kennebec County Jail is not a governmental entity or a proper
party defendant to this lawsuit. It is a building.”).

                                                        1
Case 1:19-cv-00471-GZS Document 10 Filed 12/12/19 Page 2 of 4                      PageID #: 32




       After a review of Plaintiff’s complaint in accordance with 28 U.S.C. §§ 1915 and

1915A, I recommend the Court dismiss the matter.

                                    STANDARD OF REVIEW

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at any

time if the court determines,” inter alia, that the action is “frivolous or malicious” or “fails to

state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B). “Dismissals

[under § 1915] are often made sua sponte prior to the issuance of process, so as to spare

prospective defendants the inconvenience and expense of answering such complaints.”

Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       In addition to the review contemplated by § 1915, Plaintiff’s complaint is subject to

screening under the Prison Litigation Reform Act because Plaintiff currently is incarcerated

and seeks redress from governmental entities and officers. See 28 U.S.C. § 1915A(a), (c).

The § 1915A screening requires courts to “identify cognizable claims or dismiss the

complaint, or any portion of the complaint, if the complaint (1) is frivolous, malicious, or

fails to state a claim …; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

       When considering whether a complaint states a claim for which relief may be granted,

courts must assume the truth of all well-plead facts and give the plaintiff the benefit of all

reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st

Cir. 2011). A complaint fails to state a claim upon which relief can be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.
                                                2
 Case 1:19-cv-00471-GZS Document 10 Filed 12/12/19 Page 3 of 4                      PageID #: 33




v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question ... in assessing plausibility is

not whether the complaint makes any particular factual allegations but, rather, whether ‘the

complaint warrant[s] dismissal because it failed in toto to render plaintiffs’ entitlement to

relief plausible.’” Rodríguez–Reyes v. Molina–Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013)

(quoting Twombly, 550 U.S. at 569 n. 14).

        Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), the

complaint may not consist entirely of “conclusory allegations that merely parrot the relevant

legal standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231 (1st Cir. 2013). See also

Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining that the liberal standard

applied to the pleadings of pro se plaintiffs “is not to say that pro se plaintiffs are not required

to plead basic facts sufficient to state a claim”).

                                   FACTUAL BACKGROUND

       Plaintiff alleges that as the result of Defendants’ conduct, he experienced “cruel &

unusual punishment – Eighth Amendment, unquestioned and serious deprivation of basic

human needs, minimal civilized measure of life’s necessities, medical care & safety, wanton

and unnecessary infliction of pain, serious psychological pain, deliberate indifference, mere

negligence, lack of due care, mental anguish, [and] psychological injury.” (Complaint at 3.)

                                          DISCUSSION

       Plaintiff’s complaint consists of conclusory statements unsupported by any facts.

“Though … pro se complaints are to be read generously, allegations of conspiracy must
                                                 3
Case 1:19-cv-00471-GZS Document 10 Filed 12/12/19 Page 4 of 4                   PageID #: 34




nevertheless be supported by material facts, not merely conclusory statements.” Slotnick v.

Garfinkle, 632 F.2d 163, 165 (1st Cir. 1980) (citation omitted). Additionally, the pleading

rules “demand[] more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels and conclusions

or a formulaic recitation of the elements of a cause of action will not do.” Id.

       Plaintiff has not alleged any facts that suggest a plausible claim against any of the

defendants. Plaintiff’s Complaint, therefore, cannot reasonably be construed to assert a non-

frivolous claim against any of the defendants. Accordingly, dismissal is warranted.

                                        CONCLUSION

       Based on the foregoing analysis, after a review of Plaintiff’s complaint in accordance

with 28 U.S.C. §§ 1915 and 1915A, I recommend the Court dismiss the matter.

                                          NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen (14)
       days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right to
       de novo review by the district court and to appeal the district court’s order.


                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 12th day of December, 2019.



                                               4
